                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JEREMY BLANK,

      Plaintiff,

      v.                                           Case No. 19-cv-534

TAMMY POESCHL,

          Defendant.


                                     ORDER


      Pro se plaintiff Jeremy Blank brings his fifth motion to compel. (ECF No. 37.)

He seeks:

      (1) A copy of § DAI 900.504.04b;
      (2) Defendant’s gross pay from the three calendar years leading up to
          September 2018;
      (3) A video recording from September 4, 2018;
      (4) Information about “insurance coverage” for this case;
      (5) Information about conduct reports that defendant issued against
          other inmates at RCGI regarding law library hour disputes;
      (6) Information about who would pay punitive damages in this case;
          and
      (7) Defendant’s personnel file.

See id.

      Defendant has already sent request number three (the video) to Blank at the

Jackson Correctional Institution. (ECF No. 40.) Blank asks to withdraw request

numbers one, two, four and six. (ECF No. 42.) That leaves in dispute request

number five (information about conduct reports issued against other inmates) and




           Case 2:19-cv-00534-NJ Filed 09/14/20 Page 1 of 2 Document 43
request number seven (defendant’s personnel file). Defendant states that conduct

reports about other inmates and staff personnel files are not relevant to the issue in

this case and pose a security risk. She states that such information can be misused

to threaten, harass, or black mail other inmates or institution staff.

      Discovery in civil litigation is generally broad, see Fed. R. Civ. P. 26(b)(1), but

there are reasons the broad rule may not apply in prisoner litigation. One such

reason is security concerns. Based on defendant’s briefing materials, I am satisfied

that conduct reports and personnel files carry a high risk of misuse at a prison and

should not be disclosed. Further, Blank has other means of establishing that

defendant retaliated against him for lodging an oral complaint about library hours.

For example, I have already ordered defendant to produce redacted versions of other

inmate complaints filed against defendant for retaliation related to law library hour

disputes. (See ECF No. 23 at 1-2.) Blank, therefore, does not need information about

the conduct reports themselves because the relevant information would be

duplicative of what is already in the inmate complaint alleging retaliation.

Therefore, I will deny Blank’s motion to compel.

      NOW, THEREFORE, IT IS ORDERED that the plaintiff’s motion to

compel (ECF No. 37) is DENIED.

      Dated at Milwaukee, Wisconsin this 14th day of September, 2020.

                                               BY THE COURT:

                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge

                                           2


         Case 2:19-cv-00534-NJ Filed 09/14/20 Page 2 of 2 Document 43
